Citation Nr: 1818131	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-33 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating in excess of 20 percent disabling for musculoligamentous lumbosacral spine strain with spondylosis and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1974 to January 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO). In December 2016, a different Veterans Law Judge remanded this issue for a Board hearing.

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination for his spine disability occurred in October 2014. Since that time, he has indicated that his disability has worsened. See November 2017 Board hearing. Because it has been more than three years since the last VA examination, a contemporaneous examination is required to assess the current severity of his service-connected disability. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The examiner should also ensure compliance with Correia v. McDonald, 28 Vet. App. 158 (2016); specifically, range of motion test results must be provided for active, passive, weight-bearing, and non-weight-bearing circumstances.

The Veteran submitted an undated, unsigned, and incomplete spine Disability Benefits Questionnaire (DBQ) in December 2017. Unfortunately, because of these deficiencies, along with non-compliance with Correia (see above), the DBQ is not adequate. The Veteran is encouraged to obtain an addendum DBQ that is dated, signed, and completed by a medical professional, if he so desires.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disability from the Omaha VA Medical Center (VAMC) from April 2016 to the present and from the Lincoln VAMC from August 2013 to November 2015 and from February 2016. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disability are associated with the record.

2. After the above development has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected spine disability. The examiner must review the entire record in conjunction with the examination and note such review was conducted. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed. 

Range of motion measurements must include active and passive motion, weight-bearing, and non-weight-bearing. 

If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran. If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation for why an opinion cannot be rendered. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

